Citation Nr: 1503800	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for tinnitus.  

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.  

2.  The Veteran's current tinnitus is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110; 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In this case, tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Service Connection - Analysis

The Veteran contends that service connection is warranted for tinnitus.  Specifically, the Veteran contends that he currently experiences ringing in the ears as the result of exposure to acoustic trauma while in service.  The Veteran has identified exposure to loud noises as a routine part of his duties as an aircraft specialist crew chief.  See Hearing Transcript p. 3.  After review of all the evidence of record, both lay and medical, the Board finds, resolving all reasonable doubt in the Veteran's favor, that tinnitus was incurred in service.  

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 and personnel records reflect a military occupational specialty of air freight specialist.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154(a).  

The Board next finds that the Veteran has a current tinnitus disability.  An October 2012 VA examination report indicates the Veteran's complaints of constant bilateral tinnitus.  A December 2012 VA treatment record indicates the Veteran's reports of tinnitus being non-bothersome during the day, but bothersome at night.  In addition, the Veteran has made several statements in which he reports that he experiences ringing in the ears that interferes with his ability to sleep.  See January 2013 Substantive Appeal; July 2014 Hearing Transcript p. 4.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 ("ringing in the ears is capable of lay observation").  As such, the Board finds that the evidence establishes that the Veteran has a current diagnosis of tinnitus.    

The Board further finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current tinnitus is related to active service.  In this regard, the Veteran has consistently contended that tinnitus began as a result of acoustic trauma experienced in service and has worsened since separation from service.  

As mentioned above, the Veteran was afforded a VA audiological examination in October 2012.  The VA examination report indicates that the Veteran reported an onset of tinnitus approximately four years prior to the VA examination.  Based on this reported history, the VA examiner made conflicting conclusions.  First, the VA examiner indicated that given the significant interval between acoustic trauma and onset of tinnitus, she could not opine of the etiology of the Veteran's tinnitus without resorting to mere speculation.  As rationale, the VA examiner cited research from the Institute of Medicine to indicate that the current medical literature could neither confirm nor reject the existence of delayed onset noise-induced tinnitus.  The VA examiner then gave a second opinion in which she indicated the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  

The RO granted service connection for bilateral hearing loss in the same October 2012 rating decision that denied service connection for tinnitus.  As a result, the RO requested a supplemental medical opinion in January 2013 regarding the relationship between the Veteran's service-connected hearing loss and tinnitus.  The VA clinician asked to provide the opinion reviewed the Veteran's claims file, including the October 2012 VA examination, which indicated an onset of tinnitus four years prior, and the Veteran's statements, which indicate an onset of tinnitus during service.  The VA clinician indicated that "due to the discrepancy in the date of onset of tinnitus, this examiner cannot resolve this issue without resorting to mere speculation."  

In several statements made in support of the appeal, including during the July 2014 Board hearing, the Veteran has indicated that the October 2012 VA examiner incorrectly recorded the onset of his tinnitus to be four year prior to the examination.  Instead, the Veteran contends he reported to the VA examiner that four year prior is approximately when the tinnitus symptoms become more noticeable.  Specifically, the Veteran states that four years prior he was diagnosed with sleep apnea and began using a CPAP machine, which the Veteran reports resulted in the ringing in his ears becoming more prevalent and more disruptive of his sleep.  

The Board finds that the Veteran's statements with respect to the onset of symptoms of tinnitus to be consistent, competent and credible, and are further consistent with the Board's finding of exposure to loud aircraft noise in service.  While at the hearing, the Veteran indicated that tinnitus started 20 to 30 years ago, he has consistently indicated in his written statements submitted in support of his claim that tinnitus began during service.  Additionally, the Board finds the Veteran competent to report that in service and continuing since service he experienced tinnitus symptoms, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses.  Layno, 6 Vet. App. at 470; see also Charles, 16 Vet. App. at 374.  

The October 2012 VA examiner incorrectly identified a four-year history of tinnitus, and provided conflicting opinions regarding the etiology of the Veteran's tinnitus.  Accordingly, the Board finds that the October 2012 VA examination report is not adequate as it does not consider all the relevant evidence of record, to include lay evidence which the Board has found to be credible, and is internally inconsistent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's credible lay contentions of tinnitus symptoms during service and his contentions of current tinnitus symptoms tend to show that his current tinnitus disability was incurred coincident with active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for tinnitus is granted. 


____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


